Case 2:05-cv-03895-JMV-JAD Document 366 Filed 02/03/20 Page 1 of 2 PageID: 9577
                                                                         U.S. Department of Justice

                                                                         United States Attorney
                                                                         District of New Jersey


 _____________________________________________________________________________________________________________________

 CRAIG CARPENITO                                               970 Broad Street, Suite 700        main: (973) 645-2700
 UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 645-6548
                                                               nicole.mastropieri@usdoj.gov
 Nicole F. Mastropieri
 Assistant United States Attorney

                                                               February 3, 2020

 Via E-Mail

 The Honorable Dennis M. Cavanaugh
 Special Master
 McElroy, Deutsch, Mulvaney & Carpenter LLP
 1300 Mount Kemble Ave
 P.O. Box 2075
 Morristown, NJ 07962-2075
 DCAVANAUGH@MDMC-LAW.com

           Re:       United States ex rel. Simpson v. Bayer Pharmaceutical Corp., et al.
                     Civil Action No. 2:05-cv-03895 (JMZ) (JAD)

 Dear Judge Cavanaugh:

 This letter confirms our conversation on January 8, 2020, that the United States’ letter brief in
 support of its motion to quash or modify a third-party subpoena that defendant Bayer
 Corporation (Bayer) served on the Centers for Medicare and Medicaid Services (CMS), dated
 October 3, 2019 (Letter Motion), submitted to Hon. Joseph Dickson (No. 363) has been referred
 to you for decision. This letter also confirms our conversation that there is no need for the
 United States to file a formal motion.

 As set forth in detail in the Letter Motion, Bayer’s overly broad and unduly burdensome third-
 party subpoena on CMS is severely disrupting the agency’s planned and orderly disposal of
 hundreds of millions of pages of aged paper records dating from 1996 through 1999 that largely
 predate the timeframe of the underlying litigation and have no likely relevance to Bayer’s
 claimed need for discovery in this case. See Letter Motion at 6-10; Klots Declaration ¶ 32. Prior
 to filing the motion, CMS in good faith reached out to Bayer in an effort to narrow the scope of
 the subpoena to exclude the aged paper records, but Bayer refused. See Letter Motion 3-4.
 Since the filing of the Letter Motion, CMS and Bayer have had further communications on the
 issue, but no resolution has been reached. The United States therefore respectfully requests a
 ruling as expeditiously as possible due to the time sensitivities detailed in the Declaration of
 Chris Klots, accompanying the United States’ Letter Motion, and the attached Supplemental
 Declaration of Chris Klots (Klots Supp. Decl.)
Case 2:05-cv-03895-JMV-JAD Document 366 Filed 02/03/20 Page 2 of 2 PageID: 9578
 Honorable Dennis M. Cavanaugh
 February 3, 2020
 Page 2

 In particular, Bayer’s subpoena has forced the agency into several unplanned contract
 modifications, required the agency to re-program $3 million in funds originally planned for
 records disposal, with contract funds projected to be lost. See id. ¶¶ 33-36, 38. Cf. Trump v.
 Sierra Club, 140 S. Ct. 1 (2019) (Breyer, J. concurring in part and dissenting in part) (suggesting
 that the Government may be irreparably harmed if it is unable to finalize contracts and loses
 appropriated funds). Moreover, based upon updated information from the Medicare
 Administrative Contractors (MACs), CMS now estimates that there are approximately 275,000
 boxes of aged paper records dating from 1996 through 1999 (equating to approximately 687
 million pages) that are now being held from planned disposal solely due to the Bayer subpoena.
 See Klots Supp. Decl. ¶ 5. 1 CMS estimates that it is incurring a minimum of $37,000 per month
 in unnecessary storage expenses and this amount could approach $70,000 per month by the end
 of May 2020. See id. ¶ 9.

 Given the ongoing and detrimental impacts of Bayer’s overbroad and unduly burdensome
 subpoena on CMS, the United States respectfully requests a ruling on its motion to quash in an
 expeditious manner.

 Please note that United States’ Letter Motion was submitted by Charles Graybow who is no
 longer with our office. Therefore, kindly direct all future communications regarding this matter
 to me and my colleague, Sanjay Bhambhani.

                                                              Respectfully submitted,

                                                         By: /s/ Nicole F. Mastropieri
                                                             NICOLE F. MASTROPIERI
                                                             Assistant United States Attorney
                                                             Attorneys for the United States


                                                              SANJAY M. BHAMBHANI
                                                              Civil Division
                                                              Commercial Litigation Branch
                                                              P.O. Box 261, Ben Franklin Station
                                                              Washington, D.C. 20044
                                                              (202) 305-0546

                                                              Attorneys for the United States


 cc: All Counsel of Record (via email)

 1  In his original declaration, Mr. Klots utilized “conservative assumptions,” excluded boxes held by MACs that
 process durable medical equipment claims, and made clear that his estimates and projections could increase based
 upon additional information received from the MACs. See Klots Supplemental Decl. ¶¶ 3-4.
                                                         2
